Name: Commission Regulation (EEC) No 124/88 of 18 January 1988 amending Regulation (EEC) No 2984/87 as regards the buying in of common wheat of bread-making quality
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 14/ 11 19 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 124/88 of 18 January 1988 amending Regulation (EEC) No 2984/87 as regards the buying in of common wheat of bread-making quality Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 7 (3) thereof, Whereas Regulation (EEC) No 2727/75 lays down the conditions in which buying in must cease ; whereas the general rules on intervention are laid down in Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) ; whereas the detailed rules of application of that Regulation are laid down in Commission Regulation (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals (4) ; Whereas Commission Regulation (EEC) No 2984/87 (*), as amended by Regulation (EEC) No 3754/87 (6), opened buying in for all cereals other than common wheat of bread-making quality ; whereas the abovementioned provisions lead buying in to be reopened for common wheat of bread-making quality throughout the Commu ­ nity ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2984/87 is hereby replaced by the following : 'Article 1 The intervention agencies shall buy in common wheat, durum wheat, barley, rye, maize and sorghum offered to them from the date of entry into force of this Regulation .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , l . il . 1975 , p . i . O OJ No L 377, 31 . 12. 1987 . (3) OJ No L 139, 24 . 5 . 1986, p . 36 . (4) OJ No L 206, 28 . 7 . 1987, p . 16 . 0 OJ No L 283, 6 . 10 . 1987, p . 10 . (*) OJ No L 353, 16 . 12. 1987, p . 15 .